MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                           Apr 25 2019, 10:10 am
the defense of res judicata, collateral
                                                                             CLERK
estoppel, or the law of the case.                                        Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Patrick Magrath                                           Curtis T. Hill, Jr.
Matthew T. Bates                                          Attorney General of Indiana
Alcorn Sage Schwartz & Magrath, LLP
Madison, Indiana                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alfred Mattl,                                             April 25, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-3033
        v.                                                Appeal from the Ripley Superior
                                                          Court
State of Indiana,                                         The Honorable Jeffrey Sharp,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          69D01-1704-F6-42



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3033 | April 25, 2019                   Page 1 of 4
                                           Case Summary
[1]   In November of 2018, Alfred Mattl admitted to violating the terms of his

      probation by committing a new felony offense, for which the trial court revoked

      the entirety of his previously-suspended 868-day-sentence. Mattl contends that

      the trial court abused its discretion in doing so. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On November 28, 2017, pursuant to a plea agreement, Mattl pled guilty to

      Level 6 felony attempted residential entry and Class A misdemeanor invasion

      of privacy, for which he was sentenced to 910 days of incarceration with 868

      days suspended to probation. On January 24, 2018, the State petitioned to

      revoke Mattl’s probation, alleging that he had violated the terms of his

      probation by committing a new offense. On November 20, 2018, Mattl

      admitted to violating the terms of his probation by committing Level 5 felony

      battery resulting in serious bodily injury. As a result, the trial court revoked the

      entirety of Mattl’s previously-suspended sentence.



                                 Discussion and Decision
[3]   Mattl contends that the trial court abused its discretion by revoking the entirety

      of his previously-suspended sentence.


              Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled. The trial court
              determines the conditions of probation and may revoke

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3033 | April 25, 2019   Page 2 of 4
              probation if the conditions are violated. Once a trial court has
              exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on
              appeal, trial judges might be less inclined to order probation to
              future defendants. Accordingly, a trial court’s sentencing
              decisions for probation violations are reviewable using the abuse
              of discretion standard. An abuse of discretion occurs where the
              decision is clearly against the logic and effect of the facts and
              circumstances.


      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (internal citations omitted).


[4]   We conclude that the trial court did not abuse its discretion by revoking the

      entirety of Mattl’s previously-suspended sentence. Mattl violated the terms of

      his probation by committing a new felony offense which alone can support a

      revocation. See Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999)

      (concluding that a violation of a single condition of probation is sufficient to

      revoke probation). Moreover, the nature of the new offense committed by Mattl

      was egregious. Mattl placed both of his hands around his wife’s throat,

      indicated that he was going to put marks on himself to confuse the police, and

      slammed his wife’s phone against the wall to prevent her from calling for help.

      Finally, Mattl’s criminal history demonstrates that he is a poor candidate for

      probation and that he has not used past probation stints to conform his actions

      to societal norms. Mattl has been convicted of three felonies and fourteen

      misdemeanors and has violated the terms of probation four times. Mattl asks us

      to consider his probation revocation in light of his admission, mental health and


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3033 | April 25, 2019   Page 3 of 4
      substance-abuse issues, and the death of his fiancée in 2006. These things were

      already considered by the trial court, which nonetheless found them insufficient

      to justify giving Mattl another chance. Mattl’s argument is merely an invitation

      for us to reweigh the evidence, which we will not do. Luke v. State, 51 N.E.3d
401, 421 (Ind. Ct. App. 2016), trans. denied. Therefore, Mattl has failed to

      establish that the trial court abused its discretion by revoking the entirety of his

      previously-suspended sentence.


[5]   The judgment of the trial court is affirmed.


      Crone, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3033 | April 25, 2019   Page 4 of 4